

115 HR 882 IH: North American Development Bank Improvement and General Capital Increase Authorization Act of 2017
U.S. House of Representatives
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 882IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2017Mr. Cuellar (for himself, Mr. Hurd, Mr. Gene Green of Texas, Mr. Doggett, Mr. Gonzalez of Texas, Mr. Al Green of Texas, Mr. O'Rourke, and Mr. Vela) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for a general capital increase for the North American Development Bank, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the North American Development Bank Improvement and General Capital Increase Authorization Act of 2017. 2.General capital increasePart 2 of subtitle D of title V of Public Law 103–182 (22 U.S.C. 290m–290m-5) is amended by adding at the end the following:
			
				547.First capital increase
					(a)Subscription authorized
 (1)In generalThe Secretary of the Treasury may subscribe on behalf of the United States to 150,000 additional shares of the capital stock of the Bank.
 (2)LimitationAny subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.
 (b)Limitations on authorization of appropriationsIn order to pay for the increase in the United States subscription to the Bank under subsection (a), there are authorized to be appropriated, without fiscal year limitation, $1,500,000,000 for payment by the Secretary of the Treasury, of which—
 (1)$225,000,000 shall be for paid-in shares of the Bank; and (2)$1,275,000,000 shall be for callable shares of the Bank..
 3.Policy goalsIn addition to the North American Development Bank’s current mission and scope, the United States Government, in connection with its voice and vote in the Bank, shall support the financing of projects related to—
 (1)natural gas, including natural gas pipelines and combined cycle power plants, with major emphasis on cross-border energy distribution and consumption and the energy security of the United States and Mexico; and
 (2)the expansion or new construction of international land border crossings to help facilitate the flow of goods and people across the United States-Mexico border while reducing border wait times and improving air quality related to the vehicular and commercial traffic pollution.
 4.Efficiencies and streamliningThe United States Government, in connection with its voice and vote in the North American Development Bank, shall require the Bank to develop and implement efficiency improvements to streamline and accelerate the project certification and financing process, including support for initiatives such as single certifications for revolving facilities, programmatic certification of similar groups of small projects, expansion of internal authority to approve qualified projects below certain monetary thresholds, and expedited certification for public sector projects subject to lender bidding processes.
 5.Performance measuresThe United States Government, in connection with its voice and vote in the North American Development Bank, shall require the Bank to develop performance measures, which shall be reported to the Congress by the Secretary of the Treasury in conjunction with the President’s annual budget submission. These performance measures shall demonstrate how the Bank’s approved projects and financing are meeting the Bank’s mission and providing added value to the border region. These performance measures shall be reviewed and updated not less frequently than annually.
		